Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-23-2006

IFC Interconsult AG v. Safeguard Intl
Precedential or Non-Precedential: Precedential

Docket No. 05-1817




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"IFC Interconsult AG v. Safeguard Intl" (2006). 2006 Decisions. Paper 1497.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1497


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                     PRECEDENTIAL

    UNITED STATES COURT OF APPEALS
         FOR THE THIRD CIRCUIT


           Nos. 05-1817 and 04-3933


          IFC INTERCONSULT, AG,

                              Appellant in 1817

                        v.

SAFEGUARD INTERNATIONAL PARTNERS, LLC;
  SAFEGUARD INTERNATIONAL FUND, L.P.

                       and

           IFC INTERCONSULT, AG

                        v.

SAFEGUARD INTERNATIONAL PARTNERS, LLC,

                             Appellant in 3933



   Appeal from the United States District Court
     for the Eastern District of Pennsylvania
             (D.C. No. 04-mc-00107)
       District Judge: Hon. Marvin Katz
                     Argued on 11/14/05


    Before: ROTH, FUENTES and BECKER, Circuit Judges


Dennis R. Suplee, Esquire (ARGUED)
Nancy Winkelman, Esquire
Stephen A. Fogdall, Esquire
Schnader, Harrison, Segal & Lewis LLP
Suite 3600
1600 Market Street
Philadelphia, PA 19103

James D. Zirin, Esquire (ARGUED)
Sidley Austin Brown & Wood LLP
787 Seventh Avenue
New York, NY 10019

             Counsel for IFC Interconsult, AG


Kenneth I. Levin, Esquire (ARGUED)
Matthew J. Hank, Esquire
Anne M. Aaronson, Esquire
Pepper Hamilton LLP
Two Logan Square
18th & Arch Streets
Philadelphia, PA 19103

             Counsel for Safeguard International Fund, L.P.
Paul R. Rosen, Esquire (ARGUED)
Bruce Bellingham, Esquire
Spector Gadon & Rosen, PC
1635 Market Street
Seven Penn Center, 7th Floor
Philadelphia, PA 19103

               Counsel for Safeguard International Partners, LLC


             ORDER AMENDING OPINION

ROTH, Circuit Judge

             IT IS ORDERED that the published Opinion in
the above case filed February 13, 2006, be amended as
follows:

              On page 24, line 33, delete the word “strikes.”

              On page 25, line 21-22, “In the instant case, the
District Court characterized the appeal as . . ..” should be
“The District Court characterized the instant case as ...”




                                   By the Court,

                                   /s/ Jane R. Roth
                                   Circuit Judge


Dated: February 23, 2006